Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is responsive to the Amendments and Remarks filed on 1/7/2021. Claims 1-20 are pending claims.  Claims 1, 13, and 17 are written in independent form.
Applicant’s remarks filed on 1/7/2021 have been fully considered and thus necessitated the new ground of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pre-Grant Publication No. 2017/0286401, hereinafter referred to as He401) and further in view of Ortega et al. (U.S. Patent No. 6,401,084, hereinafter referred to as Ortega).

Regarding Claim 1:
He401 teaches a method implemented by one or more processors, the method comprising:
receiving a search query, the search query being a natural language search query and being generated at a client device responsive to user interface input received at the client device;
He401 teaches receiving an input query from a client device 70 (Para. [0041]). HE401 further teaches the input query as a natural language query by teaching a system for processing natural language queries (Para. [0002]).
determining whether the search query is well-formed, wherein determining whether the search query is well-formed comprises:
processing features of the search query using a trained classification model to generate classification output; and
He401 teaches using a trained classification model to assign n-grams in processing and classifying the received search query (Para. [0036]).

He401 teaches all of the elements of the claimed invention as recited above except:
determining whether the search query is well-formed based on the classification output;
in response to determining the search query is not well-formed, generating a well-formed variant of the search query, wherein generating the well-formed variant comprises:
applying features of the search query as input to an encoder portion of a trained canonicalization model to generate encoder output; and
applying the encoder output to a decoder portion of the trained canonicalization model to generate the well-formed variant of the search query;
providing the well-formed variant to the search system to generate one or more search results corresponding to the well-formed variant; and
causing, responsive to receiving the search query, the one or more search results, that correspond to the well-formed variant, to be rendered via the client device.

However, in the related field of endeavor of query processing, Ortega teaches:
determining whether the search query is well-formed based on the classification output;
Ortega teaches determining that a search query is not well-formed based on a classification output of whether or not a query includes matching and non-matching terms (Column 8 Lines 41-46)
in response to determining the search query is not well-formed, generating a well-formed variant of the search query, wherein generating the well-formed variant comprises:
Ortega teaches determining that a search query is not well-formed based on a classification output of whether or not a query includes matching and non-matching terms (Column 8 Lines 41-46)
applying features of the search query as input to an encoder portion of a trained canonicalization model to generate encoder output; and
Ortega teaches applying features of the search query to a spelling correction process to generate related terms for the query (Column 8 Lines 57-65)
applying the encoder output to a decoder portion of the trained canonicalization model to generate the well-formed variant of the search query;
Ortega teaches applying the related terms for non-matching term(s) to a comparison model to generate a modified query (Col. 8 line 66 – Col. 10 line 27 & Fig. 4 Elements 80-90)
providing the well-formed variant to the search system to generate one or more search results corresponding to the well-formed variant; and
Ortega teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27).
causing, responsive to receiving the search query, the one or more search results, that correspond to the well-formed variant, to be rendered via the client device.
Ortega teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27).


Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Ortega and He401 at the time that the invention was effectively filed, to have combined the system and method for query spelling correction, as taught by Ortega, with the system and method for processing natural language queries to determine an intent, as taught by He401.
One would have been motivated to make such combination because it would be obvious to a person having ordinary skill in the art that automatically determining and correcting misspelled words in a query would improve the user experience by expediting the processing of finding relevant results for a user when a word is unintentionally misspelled.

Regarding Claim 3:
He401 and Ortega further teach:
wherein the features of the search query comprise one or more of:
one or more characters in the search query,
one or more words in the search query, or
He401 teaches features of the search query as words in the query (Paras. [0043]-[0045])
one or more parts of speech in the search query.

Regarding Claim 4:
He401 and Ortega further teach:
wherein the features of the search query comprise one or more of:
one or more character n-grams,
one or more word n-grams, or
He401 teaches using word n-grams to characterize a query (Paras. [0043]-[0045]).
one or more part of speech n-grams.

Regarding Claim 5:
He401 and Ortega further teach:
wherein applying the search query as input to the encoder portion of the trained canonicalization model comprises applying a concatenation of multiple of:
the one or more character n-grams, the one or more word n-grams, or the one or more part of speech n-grams.
He401 teaches generating “separate output data which is concatenated together to provide the output data for each of the n-grams” (Para. [0046]).

Regarding Claim 6:
He401 and Ortega further teach:
wherein processing the features of the search query of the trained classification model to generate the classification output comprises applying the concatenation to a plurality of feed-forward layers of the trained classification model to generate feed-forward output.
He401 teaches applying the concatenation to a plurality of feed-forward layers to generate the output by teaching “carrying out the recurrent neural network model in the forward direction generates a vector representing the n-gram as an output” and “alternative classifiers such as a feed forward neural network…can be used” (Paras. [0046] and [0053]-[0054]).

Regarding Claim 7:
He401 and Ortega further teach:
wherein processing the features of the search query of the trained classification model to generate classification output further comprises applying the feed-forward output as input to a softmax layer of the trained classification model to generate classification output.
He401 teaches “the output layer carries out a softmax regression analysis on the single vector” (Para. [0053]).

Regarding Claim 8:
He401 and Ortega further teach:
wherein the classification output is a value between zero and one,
He401 teaches determining whether the query includes any non-matching terms in a binary manner, yes or no, therefore determining an output between 0 and 1 to determine whether the search query has any misspellings, or non-matching terms (Fig. 4 Element 76 and Col. 8 Lines 41-56).
wherein a magnitude of the value indicates whether the search query is well-formed.
He401 teaches determining whether the query includes any non-matching terms in a binary manner, yes or no, therefore determining an output between 0 and 1 to determine whether the search query has any misspellings, or non-matching terms (Fig. 4 Element 76 and Col. 8 Lines 41-56).

Regarding Claim 13:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

He401 and Ortega further teach:
causing, responsive to receiving the search query, the client device to render an indication the search query is not well-formed, and the well-formed variant.
Ortega teaches presenting a message to the user about the submitted search query “indicating the modification(s) made to the query” where an example message “might read as follows: No books were found which include the subject word ‘Appalatian.’ However, we reattempted your search using the term ‘Appalachian’ in place of ‘Appalatian’ and found the following titles:” (Col. 10 Lines 25-32).

Regarding Claim 14:
He401 and Ortega further teach:
wherein causing the indication the search query is not well-formed to be rendered comprises:
causing the indication the search query is not well-formed to be rendered, via a display, as a selectable link.
Ortega teaches “the user may alternatively be prompted to select the replacement term(s) from a list of terms” (Col. 2 Lines 21-34).

Regarding Claim 15:
He401 and Ortega further teach:
in response to receiving user interface input at the client device indicating a selection of the selectable link, providing the well-formed variant to a search system to generate one or more search results corresponding to the well-formed variant; and
Ortega teaches “the user may alternatively be prompted to select the replacement term(s) from a list of terms” and “once the non-matching term or terms have been replaced, the modified query is used to perform the search” (Col. 2 Lines 21-34).
causing, responsive to the well-formed variant, the one or more search results to be rendered via the client device.
Ortega teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27) thereby teaching when the modified query is used to perform the search, results are returned to the user.

Regarding Claim 17:
He401 and Ortega further teach method implemented by one or more processors, the method comprising:
determining a related search query for a given search query;
Ortega teaches revising a query (Col. 10 Lines 33-36), thereby teaching determining a related search query for a given search query.
determining whether the related search query is well-formed, wherein determining whether the related search query is well-formed comprises:
processing features of the related search query using a trained classification model to generate classification output; and
He401 teaches using a trained classification model to assign n-grams in processing and classifying the received search query (Para. [0036]).
determining whether the related search query is well-formed based on the classification output;
Ortega teaches determining that a search query is not well-formed based on a classification output of whether or not a query includes matching and non-matching terms (Column 8 Lines 41-46).
in response to determining the related search query is not well-formed, generating a well-formed variant of the related search query, wherein generating the well-formed variant comprises:
Ortega teaches determining that a search query is not well-formed based on a classification output of whether or not a query includes matching and non-matching terms (Column 8 Lines 41-46).
applying the related search query as input to an encoder portion of a trained canonicalization model to generate the encoder output; and
Ortega teaches applying features of the search query to a spelling correction process to generate related terms for the query (Column 8 Lines 57-65).
applying the encoder output to a decoder portion of the trained canonicalization model to generate the well-formed variant for the related search query;
Ortega teaches applying the related terms for non-matching term(s) to a comparison model to generate a modified query (Col. 8 line 66 – Col. 10 line 27 & Fig. 4 Elements 80-90).
defining a mapping between the search query and the well-formed variant of the related search query;
Ortega teaches defining a correlation table using query log files (Col. 10 Lines 55-65) where “using correlation data that heavily reflects recent query submissions further increases the likelihood that replacements made by the spelling correction process will be those intended by users” (Col. 2 Lines 47-57).
subsequent to defining the mapping, and in response to a submission of the search query via a client device:
determining to provide a selectable version of the well-formed variant for presentation in response to the submission, based on the mapping being defined between the search query and the well-formed variant; and
Ortega teaches using the correlation data to select replacement terms (Col. 2 Lines 47-57) where subsequent to generating the correlation data, the replacement terms are determined and provided to the user who is“prompted to select the replacement term(s) from a list of terms” (Col. 2 Lines 21-34).
causing, in response to the submission, the client device to visually render the selectable version of the well-formed variant; and
Ortega teaches “the user may alternatively be prompted to select the replacement term(s) from a list of terms” (Col. 2 Lines 21-34) thereby teaching a visual rendering of a selectable version of the modified query.

in response to selection, via the client device, of the selectable version of the well-formed variant, providing the related search query to a search system to generate one or more corresponding search results.
Ortega teaches “the user may alternatively be prompted to select the replacement term(s) from a list of terms” and “once the non-matching term or terms have been replaced, the modified query is used to perform the search” (Col. 2 Lines 21-34). Ortega further teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27) thereby teaching when the modified query is used to perform the search, results are returned to the user.

Claim 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He401 and Ortega, and further in view of International Publication No. WO2017181834, hereinafter referred to as WO2017.

Regarding Claim 2:
He401 and Ortega teach all of the elements of the claimed invention as recited above except:
wherein determining whether the search query is well-formed comprises determining the search query is not grammatical and/or is not an explicit question, and
wherein the well-formed variant is grammatical and/or is an explicit question.

However, in the related field of endeavor of processing questions, WO2017 teaches:
wherein determining whether the search query is well-formed comprises determining the search query is not grammatical and/or is not an explicit question, and
WO2017 teaches determining if there is an omission component in the current question by analyzing the grammatical roles of words in the sentence and using the omission analysis to “determine whether the current question is an incomplete question” (Page 5 Lines 17-27).
wherein the well-formed variant is grammatical and/or is an explicit question.
WO2017 teaches an incomplete question as missing grammatical elements and correcting the missing elements of the incomplete question, including any grammatical elements, through an “integrity recovery operation to get the full question” (Page 5 lines 17-33).


Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of WO2017, Ortega, and He401 at the time that the invention was effectively filed, to have combined the analysis of a question to complete the question, as taught by WO2017, with the system and method for query spelling correction, as taught by Ortega, and the system and method for processing natural language queries to determine an intent, as taught by He401.
One would have been motivated to make such combination because WO2017 teaches usefulness of ensuring question completeness by teaching “the integrity recovery of the non-complete question is realized, and the entity composed of multiple words is obtained, so that an accurate answer can be retrieved in the database, and the accuracy of the answer is improved (Page 8 Lines 9-10) and it would have been obvious to a person having ordinary skill in the art that the question completing feature taught by WO2017 would improve the accuracy of the search system taught by Ortega and He401.

Regarding Claim 20:
He401, Ortega, and WO2017 further teach:
determining the search query contains no spelling errors; and
Ortega teaches determining if the search query has no spelling errors by teaching modifying the query to correct spelling errors, where modifications due to spelling errors are not made if there is a determination that there are no spelling errors (Col. 10 lines 12-27).
determining the well-formed variant of the search query includes one or more words that are not included in the search query.
WO2017 teaches determining that a current question is incomplete and adding a keyword to the current question to form a “complete question” (Abstract & Page 3 Last 3 lines - Page 4 Line 4)

Claims 9-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He401 and Ortega, and further in view of Non-Patent Literature written by Maria Movin, published on June 5, 2018, titled "Spelling Correction in a Music Entity Search Engine by Learning from Historical Search Queries", hereinafter referred to as Movin.

Regarding Claim 9:
He401 and Ortega teach all of the elements of the claimed invention as recited above except:
wherein the trained canonicalization model is a sequence to sequence model,
wherein the encoder portion of the canonicalization model is a first recurrent neural network and the decoder portion of the canonicalization model is a second recurrent neural network.

However, in the related field of endeavor of query processing, Movin teaches:
wherein the trained canonicalization model is a sequence to sequence model,
Movin teaches using a sequence to sequence model for correcting “misspellings in search queries” (Page 4 Section 2.2).
wherein the encoder portion of the canonicalization model is a first recurrent neural network and the decoder portion of the canonicalization model is a second recurrent neural network.
Movin teaches an architecture “is called encoder-decoder or sequence-to-sequence model” where “the idea of the sequence-to-sequence model is to use two RNNs: one encoder that encodes the input sequence and one decoder that decodes the encoded input” (Page 5 Section 2.2.1).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Movin, Ortega, and He401 at the time that the invention was effectively filed, to have combined the sequence to sequence model for correcting spelling in a query, as taught by Movin, with the system and method for query spelling correction, as taught by Ortega, and the system and method for processing natural language queries to determine an intent, as taught by He401.
One would have been motivated to make such combination because Movin teaches using not only misspellings but also pre-fix query pairs to correctly predict the intent of a word and it would be obvious to a person having ordinary skill in the art that using a prefix to predict the intent instead of solely a misspelling would expand the use-cases for determining the user intent of a severely misspelled word or a word that is incomplete.

Regarding Claim 10:
He401, Ortega, and Movin further teach:
wherein the canonicalization model is trained by:
training the canonicalization model based on a plurality of canonicalization training instances that each includes a corresponding first query which is not well-formed and a corresponding second query which is well-formed.
Movin teaches correcting misspellings using a sequence-to-sequence RNN model where “training data includes both misspelled and correctly spelled user queries” (Page 1 Section 1.1).  Movin further teaches building a data set with query pairs of clicked and not clicked queries, where “queries that lead to a click were used as a proxy for correctly spelled and queries that did not lead to a click as a proxy for misspelled” (Page 10 Section 3.1).

Regarding Claim 11:
He401, Ortega, and Movin further teach:
wherein the canonicalization model is trained by:
training the classification model based on a plurality of classification training instances that each includes a corresponding input query and a corresponding indication of whether the corresponding input query is well-formed.
He401 teaches pre-training phrase embeddings “to convert the sequences into a format usable by a recurrent neural network” and “where there is not a corresponding vector in a map or dictionary, an ‘unknown’ tag or vector can be used” (Para. [0020]) thereby teaching a corresponding indication of whether an input query is well-formed.

Regarding Claim 12:
He401, Ortega, and Movin further teach:
wherein the search system is remote from the client device and
Ortega teaches the user computers 34 being remote from the search system (Fig. 1).
providing the well-formed variant to the search system to generate the one or more search results corresponding to the well-formed variant comprises:
transmitting the well-formed variant to the search system remote from the client device; and
Ortega teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27) where the user computers 34 are remote from the search system (Fig. 1).
receiving the one or more search results from the search system remote from the client device.
Ortega teaches attempting a search using the modified query, the results of which being returned to the user (Col. 10 lines 12-27) where the user computers 34 are remote from the search system (Fig. 1).

Regarding Claim 16:
Some of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 19:
Some of the limitations herein are similar to some or all of the limitations of Claim 9.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over He401 and Ortega, and further in view of Unger et al. (U.S. Patent No. 9,396,263, hereinafter referred to as Unger).

Regarding Claim 18:
HE401 and Ortega further teach:
wherein the well-formed variant of the search query contains no spelling errors.
Ortega teaches the modified query with no spelling errors by teaching modifying the query to correct spelling errors (Col. 10 lines 12-27).

He401 and Ortega teach all of the elements of the claimed invention as recited above except:
the well-formed variant is grammatical and is an explicit question

However, in the related field of endeavor of answering online questions, Unger teaches:
the well-formed variant is grammatical and is an explicit question.
Unger teaches a grammatical query that is an explicit question (Col. 8 lines 11-22).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Unger, Ortega, and He401 at the time that the invention was effectively filed, to have combined the expert graph question answering system, as taught by Unger, with the system and method for query spelling correction, as taught by Ortega, and the system and method for processing natural language queries to determine an intent, as taught by He401.
One would have been motivated to make such combination because Unger teaches an improvement in the quality of answers when using a canonical question based model provided by an expert graph question answering system (Col. 5 line 64 – Col. 6 Line 5).


Response to Amendment
Applicant’s Amendments, filed on 1/7/2021, are acknowledged and accepted.
In light of the Amendments and Remarks filed on 1/7/2021, the 112(b) rejections of claims 4 and 12 have been withdrawn.
As stated above and restated here for convenience, Applicant’s remarks filed on 1/7/2021 have been fully considered and thus necessitated the new ground of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.

Response to Remarks
In the remarks filed on 1/7/2021, Applicant argues that “the cited portions of Ortega do not constitute ‘applying features of the search query as input to an encoder portion of a trained canonicalization model to generate encoder output’ as recited in independent claims 1 and 13” because “the cited portions of Ortega are directed towards beginning the spelling correction process ‘by retrieving the related terms list for each matching term from the correction table’”.
Applicant’s argument is not convincing as Ortega teaches applying features of the search query to a spelling correction process to generate related terms for the query (Column 8 Lines 57-65) thereby teaching applying the features of the search query as input into a trained model to generate related terms as output.
In the remarks filed on 1/7/2021, Applicant argues that “the cited portions of Ortega do not constitute ‘applying the encoder output to a decoder portion of the trained canonicalization model to generate the well-formed variant of the search query’ as recite din independent claims 1 and 13” because “the cited portions of Ortega are directed towards a ‘spelling correction process 48 steps 80-90 in Fig. 4’”.
Applicant’s argument is not convincing as Ortega teaches applying the related terms for non-matching term(s) to a comparison model to generate a modified query that is a well-formed variant of the search query (Col. 8 line 66 – Col. 10 line 27 & Fig. 4 Elements 80-90).
In the remarks filed on 1/7/2021, Applicant argues that “the cited portions of Ortega do not constitute ‘defining a mapping between the search query and the well-formed variant of the related search query’ as recited in independent claim 17” because “the cited portions of Ortega are directed towards correlation data ‘that indicates correlations between search terms’ and is based on ‘the frequencies with which specific terms have historically appeared together within the same query’”.
Applicant’s argument is not convincing because the limitation, based on its broadest reasonable interpretation, merely recites defining a mapping between the search query and the well-formed variant which is what is taught by Ortega by mapping, through the correlation table, recent query submissions with well-formed queries.
In the remarks filed on 1/7/2021, Applicant argues that “the cited portions of Ortega do not constitute ‘determining to provide a selectable version of the well-formed variant for presentation in response to the submission, based on the mapping being defined between the search query and the well-formed variant’ as recited in independent claim 17” because “the cited portions of Ortega are directed towards correlation data ‘that indicates correlations between search terms’ and is based on ‘frequencies with which specific terms have historically appeared together within the same query’”.
Applicant’s argument is not convincing because Ortega teaches using the correlation data, which has been previously mapped using query log files, to select replacement terms (Col. 2 Lines 47-57) where subsequent to generating the correlation data, the replacement terms are determined and provided to the user who is “prompted to select the replacement term(s) from a list of terms” (Col. 2 Lines 21-34).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu-Carrol et al. (U.S. Pre-Grant Publication No. 2015/0261849) teaches reformulating a received question by replacing a referring phrase with a replacement phrase and inputting the reformulated question to a QA system.
Cook et al. (U.S. Pre-Grant Publication No. 2015/0039536) teaches a system and method for clarifying an input question by determining confidence in candidate answers for the input question and determining whether clarification of the question is required based on the determined confidence.
Hall et al. (U.S. Patent No. 9,536,522) teaches training a natural language processing model with information retrieval model annotations for annotating received search queries with additional information.
Collins-Thompson et al. (U.S. Pre-Grant Publication No. 2012/0233140) teaches using a machine learning technique to generate a model for use by a search engine to assist the search engine in generating alterations of search queries to improve the relevance and performance of the search queries.
McCann et al. (U.S. Pre-Grant Publication No. 2019/0355270) teaches natural language processing including a multi-layer encoder for encoding words from a context and words from a question in parallel and a multi-layer decoder for decoding the encoded context and the encoded question, and generating distributions over the words from the context, the words from the question, and words in a vocabulary based on the output from the decoder.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        4/9/202

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154